ALLOWABILITY NOTICE

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance.  The instant claims have been found allowable over the closest prior art of record.  All rejections previously set forth are withdrawn.
The distinctions between the instant claims and the closest prior art of record are explained below:
Liu et al. (CN 107216819 A) teaches a flexible display module comprising two display components that are stacked and adhered together with an optical adhesive multi-layer laminate.  Liu fails to teach an optical adhesive multi-layer laminate having layers stacked in order of a first sub-layer, a fourth sub-layer, a third sub-layer, a fifth sub-layer, and a second sub-layer, where the storage modulus of the fourth sub-layer and the storage modulus of the fifth sub-layer are less than the storage modulus of each of the first, second, and third sub-layers.
Mun et al. (US 2017/0309867 A1) teaches a flexible display apparatus comprising display layer components and adhesive films.  Mun fails to teach a flexible display apparatus comprising an optical adhesive multi-layer laminate having layers stacked in order of a first sub-layer, a fourth sub-layer, a third sub-layer, a fifth sub-layer, and a second sub-layer; fails to teach the storage modulus of the fourth sub-layer and the storage modulus of the fifth sub-layer are less than the storage modulus of each of the first, second, and third sub-layers; and fails to teach the storage modulus of the third sub-layer is less than the storage modulus of each of the first sub-layer and second sub-layer.
Chaung et al. (US 2015/0004345 A1) teaches a hybrid adhesive layer that can comprise a plurality of adhesive layers that have different viscoelastic properties.  Chaung fails to teach a flexible display apparatus comprising an optical adhesive multi-layer laminate having layers stacked in order of a first sub-layer, a fourth sub-layer, a third sub-layer, a fifth sub-layer, and a second sub-layer; fails to teach the storage modulus of the fourth sub-layer and the storage modulus of the fifth sub-layer are less than the storage modulus of each of the first, second, and third sub-layers; and fails to teach the storage modulus of the third sub-layer is less than the storage modulus of each of the first sub-layer and second sub-layer.
The prior art of record does not disclose or render obvious the claimed invention.  In view of the foregoing, the instant claims are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 


/Eli D. Strah/Primary Examiner, Art Unit 1782